Opinion issued November 21, 2012




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00564-CR
                          ———————————
IN RE MENTAL HEALTH AND MENTAL RETARDATION AUTHORITY
                OF HARRIS COUNTY, Relator



                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Case No. 1153364



                         MEMORANDUM OPINION

      In December 2008, T.W.G. was acquitted—by reason of insanity—of

charges of aggravated assault of a family member. See TEX. CODE CRIM. PROC.

art. 46C.263 (West 2006). The trial court found that the offense of which he was

acquitted “[p]laced another person in imminent danger of serious bodily injury”
and “[c]onsisted of a threat of serious bodily injury to another person through use

of a deadly weapon.”      The court further found, “from clear and convincing

evidence,” that T.W.G.: (1) “has a severe mental illness and as a result of that

mental illness,” (2) “is likely to cause serious bodily injury or serious harm to

another” if he “is not provided treatment and supervision,” (3) “appropriate

treatment and supervision” for his mental illness “CANNOT be safely or

effectively provided as outpatient or community-based treatment and supervision,”

and (4) “inpatient treatment or residential care” was “necessary to protect the

safety of others.” Accordingly T.W.G. was committed to a mental hospital for

inpatient treatment in a maximum-security facility.

      T.W.G. was periodically recommitted to inpatient treatment until March

2010, when the trial court found that he had recovered sufficiently to be treated as

an outpatient. See id. art. 46C.262. He was initially ordered to receive outpatient

care at the Open Door Mission. On December 16, 2010, the trial court entered its

First Amended Order for Extended Mental Health Services and Annual Extension

of Outpatient Treatment, ordering that T.W.G. “participate in a community

regimen of treatment and supervision,” and that he receive specialized services and

outpatient treatment from the Mental Health and Mental Retardation Authority of

Harris County. That order would have expired by operation of law on the first




                                         2
anniversary of the date the order was issued, but it was subject to renewal. See id.

arts. 46C.257, 46C.261, 46C.267(b).

      This original proceeding concerns an order entered on December 15, 2011—

the day before the prior order would have expired—renewing T.W.G.’s outpatient

treatment and supervision.1 The order was entered after hearings on the preceding

two days concerning the status of T.W.G.’s commitment. T.W.G. was represented

by counsel at the hearings, and he did not oppose renewal of the order. MHMRA,

however, opposed renewal of the order on procedural grounds, because no party

timely filed a request that the order be renewed. See id. art. 46C.261(b).

      The trial court was statutorily required to determine annually whether to

renew the order. See id. art. 46C.261(a). The court determined that renewal was

appropriate, and that determination was supported by the evidence.2 The record

includes a physician’s certificate of medical examination for mental illness3 dated


1
      The underlying case is In re T.W.G., Cause No. 1153364, in the 208th
      District Court of Harris County, Texas. The respondent is the Honorable
      Denise Collins.
2
      See TEX. CODE CRIM. PROC. art. 46C.261(h) (“A court shall renew the order
      only if the court finds that the party who requested the renewal has
      established by clear and convincing evidence that continued mandatory
      supervision and treatment are appropriate.”).
3
      See id. art. 46C.261(g) (“If no objection is made, the court may admit into
      evidence the certificate of medical examination for mental illness. Admitted
      certificates constitute competent medical or psychiatric testimony, and the
      court may make its findings solely from the certificate . . . .”).
                                          3
November 28, 2011, which includes the examining physician’s opinion that

T.W.G. suffers from “bipolar disorder with psychosis,” characterizing the

condition as “a chronic and life long illness.”         The certificate expressed the

physician’s opinion that T.W.G. “is mentally ill,” that the “nature of the mental

illness is severe and persistent,” and that “as a result of that illness,” he “[i]s likely

to cause serious bodily injury to another if . . . not provided court-ordered

outpatient mental health treatment and supervision.”

      On June 15, 2012, six months after the renewal of the order for T.W.G.’s

outpatient mental health services, relator MHMRA filed its petition for writ of

mandamus. MHMRA does not object to providing services to T.W.G.; it only

complains about the procedure in the trial court. The relief sought by MHMRA is

a writ “directing Respondent to vacate her December 15, 2011 Order, and for such

other and further relief to which it may show itself entitled.”

      “‘Mandamus issues only to correct a clear abuse of discretion or the

violation of a duty imposed by law when there is no other adequate remedy by

law.’” Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (quoting Johnson v.

Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985)). “The writ will issue

‘only in situations involving manifest and urgent necessity and not for grievances

that may be addressed by other remedies.’” Id. at 840 (quoting Holloway v. Fifth

Court of Appeals, 767 S.W.2d 680, 684 (Tex. 1989)).                  “Mandamus is an

                                            4
extraordinary remedy, not issued as a matter of right, but at the discretion of the

court.” Rivercenter Assocs. v. Rivera, 858 S.W.2d 366, 367 (Tex. 1993) (citing

Callahan v. Giles, 137 Tex. 571, 575, 155 S.W.2d 793, 795 (1941)). “Although

mandamus is not an equitable remedy, its issuance is largely controlled by

equitable principles.” Id.; see also In re Prudential Ins. Co., 148 S.W.3d 124, 138

(Tex. 2004).

      We do not find mandamus relief to be appropriate in this case. No party,

including the acquitted party, opposes the continuation of outpatient mental health

services.   The Legislature has specified that the trial court “annually shall

determine whether to renew the order.” TEX. CODE CRIM. PROC. art. 46C.261(a).

We find no clear abuse of discretion under the circumstances. Moreover, we do

not perceive that MHMRA has been deprived of any important substantive or

procedural right giving rise to a “manifest necessity” that the trial court’s order be

vacated. Accordingly, we deny the petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a).

                                  PER CURIAM


Panel consists of Justices Keyes, Massengale, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           5